NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RALPH CHARLES SLUSHER,                          No. 19-16983

                Plaintiff-Appellant,            D.C. No. 3:18-cv-08175-SRB-ESW

 v.
                                                MEMORANDUM*
CHARLES L. RYAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Arizona state prisoner Ralph Charles Slusher appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims arising from alleged exposure to black spore mold. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir.

2012). We affirm.

      The district court properly dismissed Slusher’s action because Slusher failed

to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); see also Ashcroft v.

Iqbal, 556 U.S. 662, 675-77 (2009) (a § 1983 claim cannot be premised on a theory

of respondeat superior); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)

(requirements for cruel and unusual punishment claim); Toguchi v. Chung, 391

F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only

if he or she knows of and disregards an excessive risk to the prisoner’s health or

safety).

      We reject as unsupported by the record Slusher’s contention that the district

court denied a motion to appoint counsel.

      Slusher’s motion for appointment of counsel, set forth in the opening brief,

is denied.

      AFFIRMED.




                                           2